Citation Nr: 1425282	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-44 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant, the Veteran's daughter, and his son-in-law




ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1940 to September 1945.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Appellant testified before the undersigned at a March 2014 Travel Board hearing.  A transcript of the hearing is included in the Virtual VA electronic system.  The Veteran testified at a January 1947 RO hearing; the hearing transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Appellant identify and secure any private medical evidence (PMRs) or non-medical evidence that is not included in the claims file.  In particular:

Advise the Appellant to obtain an opinion from Dr. Fernando Lopez (or Dr. Orlando Lopez-the record is ambiguous as to the doctor's first name) regarding whether the Veteran's PTSD caused or aggravated the heart condition that resulted in his death.

Associate any records identified by the Appellant with the claims file.  If any records identified but not secured by the Appellant are unavailable, document their unavailability within the claims file and advise the Appellant so that she can submit any copies in her possession.

2. Obtain any outstanding VA treatment records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Appellant's response, return the claims file to the VA examiner who rendered the July 2009 VA opinion for a new medical opinion regarding whether the coronary artery disease that caused the Veteran's death was related to his military service.  If the examiner is not available, a different VA examiner may render the opinion.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.  The following considerations must govern the opinion:

a. The VA examiner must opine as to whether the coronary heart disease that contributed to the Veteran's death was caused or aggravated by military service or whether it manifested within a year of separation from service (September 1945 to September 1946).

b. The VA examiner must opine as to whether the coronary heart disease that contributed to the Veteran's death was caused OR AGGRAVATED (CHRONICALLY WORSENED) by his service-connected posttraumatic stress disorder (PTSD).

c. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

September 1945 separation examination report, observing normal cardiovascular functioning and a normal chest x-ray.

July 1946 PMRs (Dr. R.O.M.), providing a working diagnosis of coronary sclerosis and some myocardial damage and noting normal heart rhythm, but poor quality heart beat and an eight-year history of shortness of breath.

June 1948 VA examination report, finding that the Veteran's cardiovascular system was normal.

October 1978 PMRs (Dr. J.H.), finding no heart murmurs.

August 1999 and December 2001 VAMRs, diagnosing the Veteran as having valvular heart disease.

August 2002 VAMRs, noting a diagnosis for heart valve disease in August 1999 and for PTSD in February 2002.

September 2007 PMRs (Dr. Fernando Lopez), noting the use of a pacemaker "years ago" as well as current hypertension.

September 2007 and December 2007 PMRs (Dr. G.R.), noting: chest pain and shortness of breath upon exertion; regular heart rhythm with no history of shortness of breath, chest pain, or palpitations; and diagnosing sarcoma of the chest.

January 2008 death certificate.

May 2009 statement, November 2009 substantive appeal (VA Form 9), and August 2010 appellate brief, claiming that the Veteran suffered from PTSD shortly after separation from service and that his fatal heart disorder was related to service.

July 2009 VA examination report, explaining that the Veteran's heart disorder did not manifest within a year of his military service.

March 2014 hearing transcript, stating that the heart disorder that caused the Veteran's death manifested within a year of service and was aggravated by his service-connected PTSD.

d. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principle.

e. If the examiner is not able to provide an opinion without resorting to speculation, he or she must state the reasons why such an opinion cannot be rendered.  The examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The examiner should be as specific as possible.

4. Then, review the examination report to ensure that it adequately responds to the above directives, including providing an adequate explanation in support of the requested opinions.  If the report is deficient, return the case to the VA examiner for further review and discussion.

5. After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of service connection for the cause of the Veteran's death.  If the benefits sought are not granted, the Appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

